DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01 August 2022 is acknowledged.
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 August 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 9, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation "said polyurethane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said high-Tg resin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "high" in claim 14 is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of the term "high" renders the molecular weight of component (D1) indefinite.

Claim Interpretation
For the purpose of examination: claim 3 is taken to depend from claim 2, claim 9 is taken to depend from claim 8, and any polymer is deemed to satisfy the molecular weight requirement of component (D1).  Additionally (and as noted in paragraph 2 of the Office action mailed 02 August 2022), claims 23 and 24 are taken to be directed to coating compositions rather than laminated films.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al. (US 2015/0368498 A1).
	Okuyama et al. is directed to a laminate comprising an inorganic barrier layer and water-trapping layer formed on a plastic base material (paragraph 0001).  The laminate exhibits super barrier property against water (paragraph 0012), i.e. it is a water-barrier laminate.  The laminate may be used to provide high barrier properties to an electronic device (paragraph 0003).  The water-trapping layer comprises a hygroscopic matrix formed from an ionic polymer and a hygroscopic agent dispersed in the matrix (paragraph 0073).  The ionic polymer may be a cationic polymer (paragraph 0075).  The hygroscopic agent is capable of attaining a humidity lower than that of the ionic polymer (paragraph 0105).  In the embodiment of Example 2-12 is directed to a laminate comprising, in order: a plastic base material, an inorganic barrier layer, a polyurethane adhesive, and a water-trapping layer (paragraphs 0251-0252 and Figure 5).  One of ordinary skill in the art would immediately recognize a polyurethane as the reaction product of a polyisocyanate with a polyol.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. (US 2015/0368498 A1) in view of Kesselmayer et al. (US 2006/0074214 A1).
	Okuyama et al. teach all the limitations of claims 3-5 and 7-9 except for details about the polyurethane adhesive, such as glass transition temperature and weight average molecular weight.
	Kesselmayer et al. is directed to a hot melt adhesive comprising a high molecular weight component, a polyol, and a polyisocyanate (paragraph 0001).  The high molecular weight component has a weight average molecular weight of 30,000 to 100,000 and may be include hydroxyl functionality, such as a poly(hydroxy)acrylate polymer (paragraph 0010).  Suitable polymers for use as the high molecular weight component include acrylic polymers having a Tg of 75 oC (paragraph 0034).  The polyol may be a polyester polyol (paragraph 0012).  The ratio of isocyanate groups to hydroxyl groups in the adhesive is between 2.1 and 6.0 (paragraph 0017).  The isocyanate groups in the adhesive cross-link and increase the molecular weight of the adhesive (paragraph 0009).  The adhesive may be used to form laminates (paragraph 0024).
	It would have been obvious to one of ordinary skill in the art to use the adhesive of Kesselmayer et al. as the polyurethane adhesive of Okuyama et al. since the courts have held the selection of a known material (e.g. the adhesive of Kesselmayer et al.) based on its suitability for its intended use (e.g. a lamination adhesive) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Regarding claim 3, since the adhesive composition of Kesselmayer et al. comprises the reaction product of hydroxyl and isocyanate functionalized components, one of ordinary skill in the art would expect the resulting material to be a polyurethane.  Additionally, since the adhesive composition of Kesselmayer et al. contains more isocyanate groups than hydroxyl groups, one of ordinary skill in the art would expect a high molecular weight component having hydroxyl functionality to react with excess isocyanate groups and covalently join the resulting polyurethane.  Finally, one of ordinary skill in the art would expect the incorporation of high molecular weight components having a Tg of 75 oC into a cured polyurethane to result in a polyurethane having a Tg that satisfies the limitations of claim 3.
	Regarding claim 4, one of ordinary skill in the art would expect the incorporation of high molecular weight components having a weight average molecular weight of up to 100,000 into a cured polyurethane to result in a polyurethane having a weight average molecular weight that satisfies the limitations of claim 4, particularly since the reaction process is designed to increase the molecular weight of the composition (e.g. paragraph 0009 of Kesselmayer et al.).
 	Regarding claim 7, a poly(hydroxy)acrylate reads on an isocyanate reactive (meth)acrylic resin and a polyester polyol reads on an isocyanate reaction polyester resin.
	Regarding claims 8 and 9, Kesselmayer et al. suggest the use of a hydroxyl functional acrylate as the high molecular weight component and suggest that acrylate high molecular weight components can have a Tg as high as 75 oC.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. (US 2015/0368498 A1) in view of Ishii (JP 2012-250470 A).
	Okuyama et al. teach all the limitations of claims 13 and 14, as outlined above, except for the presence of a protection layer applied over the inorganic barrier layer.
	Ishii is directed to a gas barrier laminate comprising a vapor deposited film on a plastic substrate (paragraph 0001).  A gas barrier coating is further applied over the vapor deposited film (Figure 1, paragraph 0020).  The gas barrier coating, which protects the vapor deposited film and exhibits a high gas barrier property due to a synergistic effect with the vapor deposited film, comprises a water-soluble polymer and a metal alkoxide or hydrolyzed metal alkoxide (paragraph 0027).
	It would have been obvious to one of ordinary skill in the art to apply the gas barrier coating of Ishii to the inorganic barrier layer of Okuyama et al. to protect the layer and synergistically improve the barrier property of the inorganic barrier layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787